Case 2:19-cv-12300-JTM-JCW Document1 Filed 08/21/19 Page 1 of 7

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

Rive ¥ y Hoold Fin oul 103-9- CIVIL ACTION
‘Print the fall name (first ener as and
‘prisoner number of the plaintiff in this action. GQ
v 9Q= 12300

“Sheri Merlin Cusmen | SECTION SECT, Lt MAG. ?

 

 

 

 

 

Print the full name of all defendants in this
action.
DO NOT WRITE et ai.

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved
in “ a a otherwise relating to your imprisonment?
es 0

TENDERED FOR FILING

AUG 21 2019

U.S. DISTRICT COURT
Easter District of Louisiana
Deputy Clerk
Case 2:19-cv-12300-JTM-JCW Document1 Filed 08/21/19 Page 2 of 7

If your answer to A is “yes”, describe the lawsuit in the space below. (If there is more than
one lawsuit, describe the additional lawsuits on another piece of paper, using the same

outline.)

1. Parties to the previous lawsuit

 

 

 

 

 

 

 

 

 

 

Plaintiffs
Defendants
2. Court (If federal court, name of the district court; if state court, name the parish.)
3. Docket Number
4, Name of judge to whom case was assigned
5. Disposition (For example: Was this case dismissed? Was it appealed? Is it still
pending?)
6. Approximate date of filing lawsuit
7. Approximate date of disposition

 

Have you had any previously filed federal lawsuits or appeals, whether or not related to the
issues raised in this complaint, which have been dismissed as frivolous, malicious, or for
failure to state a claim for which relief can be granted by any federal court?

Yes( ) No(

If your answer is “yes”, list the civil action numbers and the disposition of each case. You
also must identify in which federal district or appellate court the action was brought.

 

 

 

I PLACE OF PRESENT CONFINEMENT: __(leens Sust!~e Center

A.

B.

Is there a prisoner grievance procedure in this institution?

Yes (.y No( )

Did yer prevent the facts relating to this complaint in the prisoner grievance procedure? Yes
o

if your answer is “yes”,

1. Attach a copy of all administrative complaints you have filed regarding the claims
raised in this lawsuit and copies of all prison responses. If copies are not available,
list the number assigned to the complaint(s) and approximate date it was presented

to the prison.

 
Case 2:19-cv-12300-JTM-JCW Document1 Filed 08/21/19 Page 3 of 7

D.

Il. Parties

 

2. As to each grievance compliant provided or listed above, have you exhausted or
completed all steps in the procedure, including appeals?

 

If your answer is NO, explain why you have not done so:

Made all oc len

 

 

(In item A below, complete the following information. Do the same for additional plaintiffs, if any.)

A.

Full Name of Plaintiff .
(Firat - Middte - Last) R ck ¥ Hook Ein

Prisoner Number 24 te Jo pd

Address. 3000 yerdide ct: Neo-c: A. JON9

 

 

 

Date of Birth Ll-/QA-/S9LY
Date of Arrest___ oarch Al, 20/7
Date of Conviction a &/2,a2olF
Case 2:19-cv-12300-JTM-JCW Document 1 Filed 08/21/19 Page 4 of 7

IMPORTANT: In the space provided below, place the full name of each defendant named in the caption, his .
or her official position, place of employment, and service address. If you have sued more than one
defendant, provide this same information for every defendant you have named. Please attach an additional
sheet, ifnecessary. The parties listed below must be exactly the same as those listed in your caption.

B. Defendant GheciGl Morin G-usrnan, is employed as shee K-
at Ocleans vustice C ender

Address for service: 4000 Perdide st N.o.b.A. 7oltq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Defendant is employed as
at
Address for service:
D. Defendant is employed as
at
Address for service:
E. Defendant ; is employed as
a
Address for service:
F. Defendant is employed as
a
Address for service:
G. Defendant is employed as
at
Address for service:
IV. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is invoived.
include also the names of other persons involved, dates, and places. Do not give any legal
arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Use as much space as you need. Attach extra

sheet if necessary.)

temtile Stat l?p ols +h ee} oF

 

hes Foot at Hho tien. sheet Ca\ on Yneing plainri tl to
wn C, streok SC, tor inthe

pcopec ty Vscat Cratd bo hend le his medical Needs

 
Case 2:19-cv-12300-JTM-JCW Document 1 Filed 08/21/19 Page 5 of 7

Ati hee | ha d ferens and Feguic.

& to repel f
Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases

or statutes.)

      

 

 

f, tA bie t Ke Ge é. she VLE +5
hills Fo hae bis Acel boeken and bone reset $0 (tan heal
Copper te PA ge co couct for the Sum 0€ 4 500-900

 

ace the amount set Fyucth by Lhe Hposcable Court

 

 

 

 

 

 

 

VI. Plaintiffs Declaration

1)
2)

3)

4)

10/2015

| declare under penalty of perjury that all facts represented in this complaint and any attachments
hereto are true and correct.

| understand that if 1 am released or transferred, it is my responsibility to keep the Court informed of
my whereabouts and failure to do so may result in this action being dismissed with prejudice.

| understand that | am prohibited from bringing a civil action in forma pauperis if | have brought three
or more civil actions in a court of the United States while incarcerated or detained in any facility that
were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
which relief may be granted, unless | am under imminent danger of serious physical injury.

| understand that even if | am allowed to proceed in forma pauperis, | am responsible for paying the

entire $400.00 filing fee and any costs assessed by the Court, which shall be deducted from my
inmate account by my custodian in installment payments as prescribed by law.

Signedthis__/3 day of_Aws vst 20.79.

 
Case’2:19-cv-12300-JTM-JCW Document1 Filed 08/21/19 Page 6 of 7
“

$ zwoes3
6 oa Fs
gs OS fF
02 x F
AD >
a6 2 &

s 293
5 &°
uo © @
ne LO
5“ > D
aa’
~~ si
2g
a &
~~!
ea. oS
Do 3
w

   

“9 sumapo man.
¢ souphed 00S

  

+

 

 
Case 2:19-cv-12300-JTM-JCW Document1 Filed 08/21/19 Page 7 of 7

#

ar

 

- O
Uncensored OPS
Fat responsible for contents

 
